Rudy s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 26, 2015

                                       No. 04-15-00365-CV

                                     Raul (Roy) MORALES,
                                            Appellant

                                                 v.

                                         Rudy SEGURA,
                                            Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-12-1070-CVA
                           Honorable David Peeples, Judge Presiding

                                          ORDER
       The reporter’s record was due on June 22, 2015. The court reporter responsible for
preparing the reporter’s record filed a notification of late record stating that appellant had failed
to designate and pay for, or make payment arrangements for, the preparation of the reporter’s
record. On June 24, 2015, we ordered appellant to provide written proof that the reporter’s
record had been requested and that payment, or payment arrangements, had been made with the
court reporter. Appellant timely submitted written proof of payment. Accordingly, it is
ORDERED that the reporter’s record is due no later than ten (10) days from the date of this
order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court